DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.  Applicant's submission filed on June 15, 2022 in response to a restriction requirement (discussed further below) is also entered. 

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on June 15, 2022 is acknowledged.  Claims 8-19 are withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.


The meaning of claim 4 is unclear because it recites "wherein each of the closed surfaces of at least part of the cells arranged in the plurality of rows has a through hole".  The meaning of this limitation is unclear because it is unclear if each (i.e. all) of the cells in the rows is required to have a through hole or if only a part (i.e. only some) of the cells is required to have a through hole.  For the sake of compact prosecution, the claim is interpreted herein as requiring only part of the cells to have the recited through hole.  
	
The rejections made under 35 U.S.C. 112 (a) and (b) regarding a carbon resin and aperture rate are withdrawn in view of Applicant's amendments, filed February 18, 2022. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US PG Pub. No. 2017/0253005) in view of Ogawa (JP 2011-18381A), cited herein according to the English language translation filed with the Information Disclosure Statement ("IDS") submitted on June 27, 2022, and/or over Ogawa in view of Matsumoto. 

Regarding claims 1 and 6, Matsumoto teaches a sandwich (i.e. multilayer) panel comprising a half-closed honeycomb core layer comprising tubular cells (1a, 1b), each being closed (i.e. comprising a closed surface) at one end and open at the other end such that the internal space of each cell is in communication with the outside via the open end (Figs. 1-4; par. 1, 8, 9, 110, 111, 126; Abstract). The cells (1a, 1b) are arranged in the core such that rows of cells (e.g. 1a) all opening to one planar side of the core alternate with rows of cells (e.g. 1b) all opening to the opposite planar side of the core (Figs. 1-4; par.110, 111).  Matsumoto teaches that the honeycomb core may be joined to faceplates comprising a layer of thermoplastic resin, such as a polypropylene, or a nonwoven fabric (par. 128, 135).  Matsumoto also teaches that his honeycomb is beneficial because it is light in weight, has excellent strength, rigidity, and water resistance, and can be used favorably in a variety of applications, including in automobile, aircraft, and ship parts (par. 138, 145).  The teachings of Matsumoto differ from the current invention in that his honeycomb core is not taught to be part of a sandwich panel including one or more nonwoven cover layers with a perforated film layer of one of the recited thermoplastics located between the cover layer(s) and the core.
Ogawa further teaches a sound-absorbing and insulating panel, which can be used for a soundproofing a vehicle, that includes an insulating, cellular core layer (2A), which is made up of cells, a fibrous sound-absorbing material (3), which may include a nonwoven fibrous sheet (22) located on the core layer, and a perforated lid plate (2B, i.e. "thin film layer") including many ventilation holes (14), which absorb sound that has not been attenuated b the fibrous layer, positioned between the sound absorbing material and core (par. 1, 6, 11, 15,16, 22). As shown in Figure 1, the apertures (13) in the perforated layer (2B) allows the inner spaces of the core's cells (14) to communicate with the outside (Fig. 1).  Ogawa teaches that his "panel material" (2), which includes the perforated layer (2B), a cellular core, and a lower layer (2A) is made of a thermoplastic, such as polyethylene, and has a thickness in the range of 2 to 15 mm (Fig. 1; par. 14, 15).  Although Ogawa does not explicitly refer to his perforated layer as a "thin resin film", which may be considered a difference from the current invention, as the perforated layer occupies only a portion of the taught panel thickness, it necessarily has a thickness of less than 2 to 15 mm, is thinner than at least some other layers, and therefore, qualifies as a "thin resin film". Additionally, as no criticality has been established, the requirement that the resin film have a particular thickness that qualifies it as a "thin resin film" or that it has a thickness in the recited range is a prima facie obvious selection of dimension that does not define the claimed invention over the prior art. See MPEP 2144.04. 
The teachings of Ogawa differ from the current invention in that his panel is not taught to include a honeycomb core of the instantly claimed structure.  However, as shown throughout his Figures, Ogawa does teach several different examples of sound-absorbing panels that each use different types of cellular cores (Figs. 4-8), which makes clear that Ogawa's product is not particularly limited to a core of a particular structure.  Ogawa also teaches that his panel is intended to be lightweight and, as noted above, is intended to be used in a vehicle (par. 1, 17, 43).  Matsumoto further teaches that his cellular core is light in weight, excellent in strength, rigidity, and water resistance, and can be favorably used in various vehicle parts and acoustic equipment (par. 140-145). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize Matsumoto's core in an acoustic panel of Ogawa's construction, which includes a perforated polypropylene layer (i.e. "thin resin film") joined to the core and a nonwoven fibrous sheet (i.e. "nonwoven fabric") sound-absorbing material joined to the thermoplastic layer because Matsumoto's core is light in weight, offers excellent strength, rigidity, and water resistance, and is suitable for use in the applications taught by Ogawa.  It also would have been obvious to one of ordinary skill in the art to join a perforated thermoplastic layer and nonwoven fibrous sheet in the arrangement taught by Ogawa to Matsumoto's core in order to make the panel suitable for use as an acoustic absorber, as taught by Ogawa (par. 1), and allow it to provide soundproofing in its various applications.  
The teachings of Matsumoto and Ogawa differ from the current invention in that neither explicitly teaches the ratio of the area, S1, of apertures adjacent to an open cell in the core relative to the area defined by an open end of a cell, S2.  However, Ogawa does depict a structure having one hole (14) per core cell (13), wherein the holes (14) that are substantially smaller, including less than 30 %, of the size of the cells (13) in his cellular core (Fig. 1) and exemplifies a structure that has includes holes having a diameter of 1 mm and cells having a width of 4 mm (par. 35). Accordingly, it would have been obvious to one of ordinary skill in the art to configure the product of Matsumoto and Ogawa such that there is one hole per cell and such that the holes are substantially smaller, including less than 30 % of the area and including such that S1/S2 is less than 0.3, of the areas of the cell openings.  It further would have been obvious to one of ordinary skill in the art to configure the cells in the core of such a product to have an opening width of 4 mm and the holes to have a width of 1 mm because Ogawa teaches that such values are appropriate.  As the core of Ogawa and Matsumoto has hexagonal cells, the S1/S2 in such a structure is about 0.08, which falls within the claimed range.
The claim requirement that the recite product is an "automobile component" is a statement of intended use.  The prior art product meets the claim limitation because it can be used as claimed.   

Regarding claim 4, the teachings of the cited prior art differ from the current invention in that neither of Ogawa or Matsumoto explicitly teaches that any of the closed ends of the cells would include a through hole though which the internal space in the cell can communicate with the outside.  However, as discussed above, Matsumoto's cells are arranged in alternating rows with the openings of half of the alternating rows facing one side of the core and the openings of the other half of the rows facing the other side of the panel. As such, half of the cells in Matsumoto's core have closed ends facing the side of the core adjoined to the perforated layer. Ogawa further teaches that the ventilation holes in his perforated layer allow communication between the hollow chambers in his cellular core and the outside, thereby allowing sound to pass into the hollow chambers of the core and to be attenuated (par. 6). One of ordinary skill in the art would understand that if the closed ends of the cells on the panel, at least on the side facing the perforated layer and noise source, had apertures then they too could participate in sound absorption and attenuation.  Accordingly, it would have been obvious to one of ordinary skill in the art to include apertures in the closed ends of the cells of the core, at least on the side facing the perforated layer and in locations corresponding to the apertures of the perforated layer, in order to increase the number of cells in the core that are capable of accepting sound, thereby enhancing the sound-absorbing and noise attenuating capabilities of the structure as a whole. 

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Shibagaki (JP 2017-065026A), cited herein according to the English language translation filed with the IDS submitted on June 27, 2022, and/or over Shibagaki in view of Matsumoto. 
Regarding claims 1, 4, and 6, Matsumoto teaches a sandwich (i.e. multilayer) panel comprising a half-closed honeycomb core layer comprising tubular cells (1a, 1b), each being closed (i.e. comprising a closed surface) at one end and open at the other end such that the internal space of each cell is in communication with the outside via the open end (Figs. 1-4; par. 1, 8, 9, 110, 111, 126; Abstract). The cells (1a, 1b) are arranged in the core such that rows of cells (e.g. 1a) all opening to one planar side  of the core alternate with rows of cells (e.g. 1b) all opening to the opposite planar side of the core (Figs. 1-4; par.110, 111).  Matsumoto teaches that the honeycomb core may be joined to faceplates comprising a layer of thermoplastic resin, such as a polypropylene, or a nonwoven fabric (par. 128, 135).  Matsumoto also teaches that his honeycomb is beneficial because it is light in weight, has excellent strength, rigidity, and water resistance, and can be used favorably in a variety of applications, including in automobile, aircraft, and ship parts (par. 138, 145).  The teachings of Matsumoto differ from the current invention in that his honeycomb core is not taught to be part of a sandwich panel including one or more nonwoven cover layers with a perforated film layer of one of the recited thermoplastics located between the cover layer(s) and the core.
Shibagaki teaches an acoustic panel comprising a thermoplastic cellular core (20) comprising tubular hexagonal cells, a nonwoven fabric layer (50) located on the core, and thermoplastic resin skin layer (30), which may be polypropylene (Abstract; Fig. 1; par. 8, 11,15, 20, 45). Many communication holes (15), which allow sound to be absorbed into and attenuated by the core, extend through the resin layer (30) and the upper surface of the core (20) and are formed by punching a needle through the skin and core surfaces (Fig. 1; par. 31, 37). The nonwoven fabric layer, which is bound to the skin layer absorbs sounds at frequencies that cannot be absorbed by the core, thereby allowing the panel to absorb a wide band of frequencies (par. 38).  
The teachings of Shibagaki differ from the current invention in that his panel is not taught to include a honeycomb core of the instantly claimed structure.  However, as discussed above, Shibagaki's panel is made of thermoplastic and comprises hexagonal cells.  Matsumoto further teaches that his cellular core, which is made out of thermoplastic and comprises hexagonal cells, is light in weight, excellent in strength, rigidity, and water resistance, and can be favorably used in various vehicle parts and acoustic equipment (par. 140-145).  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize Matsumoto's core in an acoustic panel of Shibagaki's construction, which includes a perforated polypropylene skin layer (i.e. "thin resin film") joined to the core and a nonwoven fibrous sheet (i.e. "nonwoven fabric") sound-absorbing material joined to the perforated layer because Matsumoto's core is thermoplastic, includes hexagonal cells, and is light in weight, offers excellent strength, rigidity, and water resistance.  It also would have been obvious to one of ordinary skill in the art to join a polypropylene or PVC skin layer and nonwoven fibrous fabric to Matsumoto's core and to form holes in the skin layer and cells of the core, i.e. which includes forming holes that extend through the closed ends of cells that are adjacent the skin layer, in order to make the panel suitable for use as an acoustic absorber, as taught by Shibagaki (par. 1) and allow it to provide soundproofing in its various applications. In the structure of Shibagaki and Matsumoto, the internal spaces of the tubular cells are in communication with the outside either via the open end of the cells or via a hole formed in the closed end of the cells where they are adjacent the perforated skin layer.  
The teachings of Shibagaki and Matsumoto differ from the current invention in that neither explicitly teaches the ratio of the area, S1, of apertures adjacent to an open cell in the core relative to the area defined by an open end of a cell, S2. However, Shibagaki does teach that the communication holes in his perforated layer should have a diameter that is equal to or less than the length of one side of a hexagonal cell when viewed from above (par. 17).  The instantly claimed area ratio is obvious in view of Shibagaki. See MPEP 2144.05.  Shibagaki also depicts a structure with approximately one communication hole (15) per core cell, wherein each communication hole is substantially smaller in area, including having an area that is substantially less than 30 %, of the cell cross-sections.  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Shibagaki and Matsumoto's product to have roughly the same cell and hole size/area relationship depicted by Shibagaki, including configuring holes to be substantially smaller in area than the cells, because Shibagaki teaches such a relationship to be appropriate.  
Although neither of Shibagaki or Matsumoto teach a thickness of the perforated skin layer or refer to the layer as a "thin film", which is a difference from the current invention, as no criticality has been established, the recited thickness ranges, including the requirement that the layer has a thickness that qualifies it as a "thin film" are prima facie obvious selections of dimension that do not define the claimed product over the prior art.  See MPEP 2144.04. 
The claim requirement that the recite product is an "automobile component" is a statement of intended use.  The prior art product meets the claim limitation because it can be used as claimed.   

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pflug  (US PG Pub. No. 2008/0176027) in view of Okawa and/or over Okawa in view of Pflug; and over Pflug in view of Shibagaki and/or over Shibagaki in view of Pflug.    
Regarding claims 1, 4, and 6, Pflug teaches a sandwich (i.e. multilayer) panel comprising a half-closed honeycomb core layer comprising tubular cells, each being closed (i.e. comprising a closed surface) at one end and open at the other end such that the internal space of each cell is in communication with the outside via the open end (Figs. 1-3, Fig. 5; par. 22-24, 32; Abstract). The cells are arranged in the core such that rows of cells all opening to one planar side of the core alternate with rows of cells all opening to the opposite planar side of the core (Figs. 1-3, Fig. 5; par. 22-24).  One type of covering layer Pflug exemplifies for forming a sandwich panel is a nonwoven covering layer (par. 34).  The teachings of Pflug differ from the current invention in that his honeycomb core is not taught to be part of a sandwich panel including one or more nonwoven cover layers with a perforated film layer of one of the recited thermoplastics located between the cover layer(s) and the core.
As discussed above, Okawa and Shibagaki each teach an acoustic panel having a core, a perforated skin layer, and a nonwoven layer that meets or renders obvious the limitations of claims 1 and 6 with the exception of not teaching a cellular core with the claimed structure or teaching the recited aperture area-to-cell opening area ratios.  However, it would have been obvious to one of ordinary skill in the art to use Pflug's cellular core, or a core fashioned with Pflug's design, as the cellular core in Okawa or Shibagaki's product or a product of Okawa or Shibagaki's taught construction because the core structure requires minimal materials for production (i.e. and, therefore, is economical) and attaches well to cover layers in order to form lightweight, crash- and impact-resistant panels for a variety of applications (Pflug, par. 4, 33, 35).  It further would have been obvious to one of ordinary skill in the art to configure Pflug's product to include a perforated polypropylene skin layer and nonwoven fabric layer arranged and attached as claimed in view of Okawa in order to render the panel suitable for use as an acoustic insulator and to allow the panel to provide sound-proofing properties in its various applications.  It also would have been obvious to one of ordinary skill in the art to join a polypropylene skin layer and nonwoven fibrous fabric to Pflug's and to form holes in the skin layer and cells of the core, i.e. which includes forming holes that extend through the closed ends of cells that are adjacent the skin layer, as taught by Shibagaki and discussed above, in order to make the panel suitable for use as an acoustic absorber and allow it to provide soundproofing in its various application.  As discussed above, each of Okawa and Shibagaki, when their teachings are combined with a refence teaching a core of the recited structure, render obvious making a product with the recited aperture area-to-cell opening area ratio range and the same reasoning applies for why it would have been obvious to one of ordinary skill in the art to make the products of Okawa and Pflug and Shibagaki and Pflug with the recited aperture area-to-cell opening area ratio. 
In particular regard to claim 4 and with respect to Pflug and Okawa, although there is no explicit teaching that any of the closed ends of the cells in the combined  prior art product would include a through hole though which the internal space in the cell can communicate with the outside, it would have been obvious to configure the product to have such a structure for the same reasons as discussed above with respect to the combination of Okawa and Matsumoto.  In addition to including tubular cells with internal spaces that are in communication with the outside either via the open end of the cells, Shibagata and Pflug's product includes cells with internal spaces that communication with the outside via holes formed in the closed end of the cells where they are adjacent the perforated skin layer and it would have been obvious to make such a structure for the same reasons as discussed above regarding Shibagata and Matsumoto.   




Claims 2, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto and Okawa, as applied above, and further in view of Simpson (US PG Pub. No. 2018/0257196); over Matsumoto and Shibagaki, as applied above, and further in view of Simpson; over Pflug and Okawa, as applied above, and further in view of Simpson; and over Pflug and Shibagaki, as applied above, and further in view of Simpson.  
Regarding claims 2, 3, 5, and 7,  the teachings of the cited prior art differ from the current invention in that none explicitly teaches the claimed aperture rate (i.e. percentage of total open area occupied by apertures) or explicitly teaches the claimed pattern.  As such, none teaches the claimed ratio of aperture pitches in different directions or the claimed ratio of aperture pitch to cell pitch.  However, Ogawa does apertures (14) in a lattice arrangement and Shibagaki appears to depict apertures (15) in a staggered arrangement (Ogawa, Fig. 2; Shibagaki, Fig. 1).  Shibagaki also teaches that the sound absorption characteristics of the panel are controlled by the opening area of the hole openings and that pitch between holes is less than the pitch between core cells (par. 19, 37). Simpson further teaches that the number, size, and spacing of apertures in perforated facing sheets in such acoustic panels may be selected to establish a desired acoustic performance and teaches that the holes may be selected so that a sheet has an aperture rate of between 3 and 35 %, and including between about 4 and 10 % (par. 92).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art perforated sheets to have an aperture rate of between about 3 and 35 %, including between about 4 and 10 %, in order to achieve a desired/required acoustic performance.  The instantly claimed aperture rates are obvious in view of Simpson.  See MPEP 2144.05.  It also would have been obvious to one of ordinary skill in the art to select an appropriate size and pattern for the apertures in the perforated layer(s), including selecting a size/pattern that would meet the aperture rate and pattern/pitch requirements recited in the claims and including selecting to configure the perforated layer to have an aperture rate in the range of about 3 to 35 %, or even 4 to 10 %, in order to achieve the desired/required noise attenuation properties.
As discussed above, although neither of Okawa or Shibagaki explicitly teaches a particular thickness of the perforated layer, which is a difference from the current invention, as no criticality has been established, the requirement that the resin film have a thickness in the recited range is a prima facie obvious selection of dimension that does not define the claimed invention over the prior art. See MPEP 2144.04. 

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because they are concerning the teachings of Chiou and Joslyn, which are not relied upon in the current rejections.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784